DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2019/0092644. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant's election with traverse of Group I (Claims 1-7) in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that “the claims of Group II, directed to methods of making the materials of Group I, could be examined simultaneously with no significant additional burden on the Examiner.” (Remarks of 10/15/2020 at 2). This is not found persuasive because: (i) burden is not a requirement for restriction under the unity of invention standard, and (ii) the arguments ignore the remaining groups, a tacit admission that unity did not exist. Furthermore, Group II (i.e. the method) makes clear that the AMO-solvent treatment is an optional step. Notwithstanding the amendment removing multiple dependencies and inserting “claim 1” into Claim 8, this raises the issue of whether in fact the method is “specially adapted” for the manufacture of the product recited in Claim 1. 

Claim(s) 1-15 is/are pending.
Claim(s) 8-15 is/are withdrawn from consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 3-4 and 7 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “preferably … more preferably.” MPEP 2173.05(d) states “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in 
	Claim 4 recites “the aluminum silicate.” Use of the definite article “the” suggests the language was previously introduced. This language might be in Claim 2 or Claim 3, but it is not in Claim 1, as the claim now requires after amendment. The language lacks antecedent basis. MPEP 2173.05(e).
	Claim 7 contains the same “more preferably” language. This is indefinite. See discussion of Claim 3. 
Claim 7 recites “with n > 0 (preferably 1-5).” This is a “range within a range” and is indefinite. MPEP 2173.05(c) I. The “preferably” issues noted elsewhere also apply. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claims 1-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005 263596A to National Institute for Materials Science (cited by Applicants, hereinafter “NIMS,” B01J 20/18; 09-2005) in view of:
(i) Chen, et al., Core-shell SiO2@LDHs with tuneable size, composition and morphology, Chem. Commun. 2015; 51: 3462-3465 with Supplementary Information (published 28 January 2015, hereinafter “Chen at __,” “Chen SI at __”). 

Citation is given to the machine translation accompanying the office action. 
With respect to Claim 1, NIMS teaches a zeolite. (NIMS 11: [0016] et seq.). This addresses Tp in the equation of Claim 1. Note that NIMS teaches “a crystalline porous body.” TIMS goes on to recite numerous zeolites, some of which can be construed as inorganic oxide containing. (TIMS 11: [0016] – “aluminosilicate,” 13: [0020] – “Zeolites have a three-dimensional Compare e.g. (TIMS 20: [0033]) - “That is, the coating of the layered double hydroxide is hardly released in the state of fine powder (less powdering), and is surely adhered to the surface of the above-mentioned zeolite core in the bulky state.”) with (S. 1: [0002] – “We have adopted the "core @ shell" nomenclature as it is emerging as the more commonly accepted abbreviation.”). 
NIMS teaches cations with +2 and +3 charges. (NIMS 7: [0011] et seq.). The claimed metals (compare with e.g. Claim 5) are taught. (NIPS 7-8: [0011]). These correspond to Mz+, M’x in the equation of Claim 1. The claimed anions (compare with e.g. Claim 5) are taught.  (NIMS 7-8: [0011]) (“An-, is OH-, Cl-, Br-, CO3.”). This corresponds to Xn- in the equation of Claim 1. The hydroxyl groups are taught. Id. Water of hydration is taught. Id. NIMS goes on to state “it is possible to synthesize compounds having various combinations and composition ratios.” (NIMS 8: [0011]). NIMS also teaches aqueous solvents/solutions of the various metal salts being mixed and added to the zeolite. (NIMS 20-21: [0034]). While NIMS teaches a very similar layered double hydroxide formula coated on a zeolite, as understood, NIMS does not teach a “water-miscible organic solvent” as properly construed in view of the Specification. (S. 4: [0063]). 
Chen is understood as Applicants own work, as such a detailed explanation is not undertaken. Chen teaches “core-shell SiO2@LDHs.” (Chen “Title,” passim). The same formula for the “AMO-LDHs” in claim 1 is taught. (Chen at 3462, col. 1). The metals in e.g. Claim 5 are taught. See e.g. (Chen at 3463, col. 2). This addresses the charges in Claim 1, i.e. the z, y, a recitations. The anion charge is taught. The “q” language merely requires a positive number. The fact that the chemical composition is taught in Chen addresses this subscript. As to the anion, as i.e. one of the claimed water miscible organic solvents, is taught. (Chen SI at S2). 
Combination of the layered double hydroxide shell material of Chen with the core/zeolite of NIMS reflects combination of known prior art elements according to known methods (i.e. substituting the zeolite for the silica of Chen) to achieve predictable results (LDH-coated particles, taught in both references). Alternatively or additionally, the combination reflects application of a known technique (i.e. the coating technique of Chen) to a similar product (the zeolite of NIMS) to obtain predictable results (LDH-coated particles). This does not impart patentability. MPEP 2143. 
As to Claim 2, at least aluminum silicate is taught. The discussion of Claim 1 is relied on. 
As to Claim 3, at least LTA zeolites are taught. (NIMS 16: [0026]). Notwithstanding the issues above, at least sodium, potassium and cesium are taught. (NIMS 15: [0023]). 
As to Claim 4, and notwithstanding the indefiniteness above, as to the silicon:aluminum ratio, NIMS teaches: “If the difference in the mass ratio of silica and alumina is too large, the ion exchange capacity may be insufficient and the cation adsorption characteristics such as ammonium ions may not be sufficiently exhibited.” (NIMS 12: [0019]). This is a result effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05. Substitution of zeolite elements with cations is taught. (NIMS 14: [0021] et seq.). NIMS teaches a similar LDH coated material and states “it is possible to synthesize compounds having various combinations and composition ratios.” (NIMS 8: [0011]). Any difference is understood as modification of known materials per known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  
As to Claim 5, Al and Mg are taught. (Chen at 3463, col. 2). See also (NIPS 7-8: [0011]).
Claim 6, Al and Mg are taught. (Chen at 3463, col. 2). See also (NIPS 7-8: [0011]). Carbonate anions are taught. (Chen SI at S2), (NIMS 10: [0014]).
As to Claim 7, at least LTA zeolites are taught. (NIMS 16: [0026]). As to the silicon:aluminum ratio, NIMS teaches: “If the difference in the mass ratio of silica and alumina is too large, the ion exchange capacity may be insufficient and the cation adsorption characteristics such as ammonium ions may not be sufficiently exhibited.” (NIMS 12: [0019]). This is a result effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05. Notwithstanding the indefiniteness noted above, sodium, potassium and cesium are taught. (NIMS 15: [0023]). The discussion of the LDH shell in the claims above is relied on. 

II. Claims 1-7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005 263596A to National Institute for Materials Science (cited by Applicants, hereinafter “NIMS,” B01J 20/18; 09-2005) in view of:
(i) Chen, et al., Synthesis and characterization of aqueous miscible organic-layered double hydroxides, J. Mater. Chem. A 2014; 2: 15102-15110 with Supplementary Information (hereinafter “Chen II at __”).

Citation is given to the machine translation accompanying the office action. 
With respect to Claim 1, NIMS teaches a zeolite. (NIMS 11: [0016] et seq.). This addresses Tp in the equation of Claim 1. Note that NIMS teaches “a crystalline porous body.” TIMS goes on to recite numerous zeolites, some of which can be construed as inorganic oxide containing. (TIMS 11: [0016] – “aluminosilicate,” 13: [0020] – “Zeolites have a three-dimensional network structure in which all oxygen atoms of SiO4 and AlO4 tetrahedra share vertices.”). The “coating” described in TIMS is construed as addressing the “@” nomenclature. Compare e.g. (TIMS 20: [0033]) - “That is, the coating of the layered double hydroxide is hardly released in the state of fine powder (less powdering), and is surely adhered to the surface of the above-mentioned with (S. 1: [0002] – “We have adopted the "core @ shell" nomenclature as it is emerging as the more commonly accepted abbreviation.”). 
NIMS teaches cations with +2 and +3 charges. (NIMS 7: [0011] et seq.). The claimed metals (compare with e.g. Claim 5) are taught. (NIPS 7-8: [0011]). These correspond to Mz+, M’x in the equation of Claim 1. The claimed anions (compare with e.g. Claim 5) are taught.  (NIMS 7-8: [0011]) (“An-, is OH-, Cl-, Br-, CO3.”). This corresponds to Xn- in the equation of Claim 1. The hydroxyl groups are taught. Id. Water of hydration is taught. Id. NIMS goes on to state “it is possible to synthesize compounds having various combinations and composition ratios.” (NIMS 8: [0011]). NIMS also teaches aqueous solvents/solutions of the various metal salts being mixed and added to the zeolite. (NIMS 20-21: [0034]). While NIMS teaches a very similar layered double hydroxide formula coated on a zeolite, as understood, NIMS does not teach a “water-miscible organic solvent” as properly construed in view of the Specification. (S. 4: [0063]). 
Chen II is understood as Applicants own work, as such a detailed explanation is not undertaken. Chen II teaches the LDH of Claim 1. (Chen II “Abstract”). The subscript/superscript values are taught. Id.  Any differences in the claimed range (e.g. “0 < x < 0.9” as claimed vs. “0 < x < 1” as taught) is obvious as an overlapping range. MPEP 2144.05 (“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”) (citations omitted). 
Combination of the layered double hydroxide shell material of Chen II with the core/zeolite of NIMS reflects combination of known prior art elements according to known methods (i.e. substituting the LDH composition of Chen II for the LDH composition of NIMS) to achieve predictable results (LDH-coated particles. Note also that Chen II explicitly teaches, suggests and motivates the skilled artisan to add the LDH composition to sorbents, i.e. what NIMS is directed 
As to Claim 2, at least aluminum silicate is taught. The discussion of Claim 1 is relied on. 
As to Claim 3, at least LTA zeolites are taught. (NIMS 16: [0026]). Notwithstanding the issues above, at least sodium, potassium and cesium are taught. (NIMS 15: [0023]). 
As to Claim 4, and notwithstanding the indefiniteness above, as to the silicon:aluminum ratio, NIMS teaches: “If the difference in the mass ratio of silica and alumina is too large, the ion exchange capacity may be insufficient and the cation adsorption characteristics such as ammonium ions may not be sufficiently exhibited.” (NIMS 12: [0019]). This is a result effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05. Substitution of zeolite elements with cations is taught. (NIMS 14: [0021] et seq.). NIMS teaches a similar LDH coated material and states “it is possible to synthesize compounds having various combinations and composition ratios.” (NIMS 8: [0011]). Any difference is understood as modification of known materials per known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  
As to Claim 5, Al and Mg are taught. (Chen II at 15102, col. 1 et seq., passim). See also (NIPS 7-8: [0011]).
As to Claim 6, Al and Mg are taught. (Chen II at 15102, col. 1 et seq., passim). See also (NIPS 7-8: [0011]). Carbonate anions are taught. (Chen II at 15102, col. 1 et seq., passim). (NIMS 10: [0014]).
As to Claim 7, at least LTA zeolites are taught. (NIMS 16: [0026]). As to the silicon:aluminum ratio, NIMS teaches: “If the difference in the mass ratio of silica and alumina is too large, the ion exchange capacity may be insufficient and the cation adsorption characteristics 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736